ICJ_065_WHO-EgyptAgreement_WHO_NA_1980-12-20_ADV_01_NA_01_FR.txt. ee

OPINION INDIVIDUELLE DE M. GROS

Ayant abordé l'étude des questions posées à la Cour par l’examen de la
compétence de l’Assemblée de la Santé, il me paraît utile de tracer briè-
vement les considérations qui, en plus et parfois au-delà des motivations de
l'avis, m'ont amené à en accepter les conclusions, notamment celles des
paragraphes 48 et 49 et du dispositif.

La question posée à la Cour n’a rien d’hypothétique, les documents que
FOMS a fournis et d’autres pièces qui sont publiquement connues mon-
trent qu'il s’agit d’une demande de la quasi-totalité des Etats membres du
groupe régional de la Méditerranée orientale, tendant à faire décider par
l’Assemblée de l'OMS le transfert du Bureau d'Alexandrie de l'Egypte a un
autre pays de la région, ceci sans qu'il y ait jamais eu de critique adressée au
Bureau quant à l’accomplissement de ses tâches, mais uniquement pour
une raison de politique étrangère dépourvue de tout rapport avec les
affaires de santé (cf. par. 31 et 33 de l’avis).

Telle étant la situation de fait, la « cause » juridique de la demande de
transfert du Bureau d'Alexandrie est une décision de caractère politique
d’un groupe d'Etats membres de l'OMS, une contre-mesure vis-à-vis de
l'Egypte que ce groupe d’Etats demande aux autres Etats membres de
ratifier en pronongant, en Assemblée de l'OMS, le transfert du Bureau hors
d'Egypte (cf. les vues du Gouvernement égyptien sur ce point lors du débat
du 23 mai 1979 à Genève dans le document A32/B/SR/ 13, p. 6). Alors que
tout le monde, à l'OMS, et dans le public informé, est au courant de ces
faits, il me semble que l’avis devait en prendre acte comme un premier
élément pour l'analyse juridique qui lui était demandée par POMS. En
effet, puisque la véritable question est de savoir si le statut juridique du
Bureau d'Alexandrie vis-à-vis de l'OMS envisage et permet une décision de
transfert par l’Assemblée de l'OMS, et selon quelles conditions et moda-
lités, la première partie du problème est bien de décider si l'OMS peut, dans
sa compétence propre d'institution spécialisée, confirmer des mesures
politiques n’intéressant qu’un nombre restreint d'Etats, et sans qu’à un
moment quelconque un but de santé ait été invoqué.

Cette base fondamentale a été laissée de côté par la Cour et il me semble
que l’avis ainsi donné n’est pas complet. Répondre qu’il y a des conditions
à observer par l'OMS et par l'Egypte pour que l'hypothèse du transfert soit
réalisable « en bon ordre » (par. 49 de l’avis) laisse de côté la question
fondamentale de l’incompétence d’une institution spécialisée pour décider
des mesures qui ne rentrent pas dans les fonctions qui lui ont été attribuées

30
100 INTERPRETATION DE L’ACCORD (OP. IND. GROS)

et qui sont étrangères par nature aux buts définis dans son acte consti-
tutif.

Ii ne suffit certes pas de soutenir que, les mesures envisagées à l’As-
semblée de l'OMS étant des actions politiques, la Cour ne peut en aucune
façon les prendre en considération. Le problème n’est pas nouveau. La
Cour a déjà eu à l’étudier et il lui est apparu que la plupart des questions de
droit posées à la Cour dans des requêtes pour avis consultatifs d’organi-
sations internationales étaient nées dans un contexte politique. Ainsi la
Cour distingue-t-elle dans une demande d’avis les motifs politiques et
l'objet de la demande qui doit porter sur une question juridique (cf.
Conditions de l'admission d'un Etat comme Membre des Nations Unies
(article 4 de la Charte), avis consultatif, 1948, C.J. Recueil 1947-1948, p. 61
et 64 ; Interprétation des traités de paix conclus avec la Bulgarie, la Hongrie
et la Roumanie, première phase, avis consultatif, C.1.J. Recueil 1950, p. 70 à
72 ; Certaines dépenses des Nations Unies (article 17, paragraphe 2, de la
Charte), avis consultatif, C.LJ. Recueil 1962, p. 155 et 157). La Cour, en
l'espèce, devait donc concentrer son examen sur l’objet même de la
demande, i.e., la question de la compétence de l’Assemblée de POMS pour
prendre, à titre de sanction de caractère politique, une décision de transfert
hors d'Egypte du Bureau d'Alexandrie, sur la requête des autres Etats de la
région. I ne s’agit donc pas des motifs du retrait mais du contenu de la
décision. Les conditions dans lesquelles s'exerce la compétence d’une
assemblée ne sont pas indifférentes pour Pexamen de son pouvoir de
décision : c’est ce que révèlent toutes les décisions de tribunaux chargés
d'exercer le contrôle juridictionnel des décisions prises par les organes
d’une institution internationale. L'examen de la compétence de l’Assem-
blée de POMS est donc, selon moi, le premier élément du problème.

L’ampleur du débat en 1962 et en 1971 {Conséquences juridiques pour les
Etats de la présence continue de l'Afrique du Sud en Namibie (Sud-Ouest
africain) nonobstant la résolution 276 (1970) du Conseil de sécurité, avis
consultatif, C.J. Recueil 1971) a montré que la Cour n’a pas hésité en
plusieurs occasions à examiner la légalité de mesures prises par l’Assem-
blée générale de l'Organisation des Nations Unies (cf. opinion dissidente,
C.L.J. Recueil 1971, p. 331-332, 339 à 341) ; la règle est la même pour toute
organisation internationale habilitée à demander un avis consultatif et qui
le fait.

Il a été aussi soutenu dans la présente affaire que la Cour ne doit pas
traiter autre chose que l’objet strictement décrit dans la question posée ;
l'avis répond de façon décisive en indiquant que la « véritable » question
est le statut juridique des rapports entre l'OMS et le Bureau d'Alexandrie et
par la citation devenue classique de la deuxiéme phrase à la page 157 de
lavis de 1962 :

« On ne doit pas supposer que l’Assemblée générale ait ainsi enten-
du lier ou gêner la Cour dans l’exercice de ses fonctions judiciaires ; la
Cour doit avoir la pleine liberté d’examiner tous les éléments perti-

31
101 INTERPRETATION DE L’ACCORD (OP. IND. GROS)

nents dont elle dispose pour se faire une opinion sur une question qui
lui est posée en vue d’un avis consultatif. »

J'y ajouterai une phrase antérieure du même avis :

« La Cour ne saurait attribuer un caractère politique à une requête
qui l'invite à s'acquitter d’une tâche essentiellement judiciaire, à
savoir l'interprétation d’une disposition conventionnelle » (C.1.J.
Recueil 1962, p. 155).

Comme en 1962, « la question posée à la Cour touche à des questions
d’ordre politique », mais ce n’est pas un motif pour refuser d'examiner si la
Constitution de l'OMS et les accords internationaux conclus par l’Orga-
nisation donnent à l’Assemblée de l'OMS compétence pour décider ce qu’il
est envisagé de faire pour le Bureau d'Alexandrie.

Naturellement la motivation politique n’est pas en elle-même l’objet de
lPexamen de la Cour, qui doit s'attacher seulement à l'étendue de la com-
pétence de l’Assemblée de l'OMS pour prendre une certaine décision de
transfert du siège d’un bureau régional, ce que la Cour a défini comme « les
conditions et modalités » selon lesquelles un transfert pourrait être envi-
sagé, conformément aux règles de droit applicables.

Comme toute « institution spécialisée », au sens de l'article 57 de la
Charte des Nations Unies, POMS exerce des fonctions particulières
concernant la santé publique (chap. IL, art. 2, de la Constitution), dans le
but « d’amener tous les peuples au niveau de santé le plus élevé possible »
(eod. loc., chap. I, art. 1). Les Etats parties à cette Constitution ont énuméré
dans le préambule neuf principes et se sont engagés à coopérer « pour
améliorer et protéger la santé de tous les peuples » ; il n’y a pas un seul de
ces neuf principes qui ne vise exclusivement une préoccupation de santé
publique. L’OMS est organisée selon la structure habituelle des institu-
tions spécialisées : une assemblée à session ordinaire annuelle, un conseil
exécutif et un secrétariat. Qu’il s'agisse de l’un ou l’autre de ces organes, la
Constitution ne leur a accordé de pouvoir que « pour réaliser le but de
l'Organisation » (art. 18 m), « Fonctions de l’Assemblée »). La compétence
de l'Organisation a été définie par les Etats qui l’ont constituée, telle qu'ils
Pont décrite dans un texte qui est un traité international et, à ce titre,
soumis dans la présente affaire à l'examen de la Cour. L'article 18 qui
expose treize fonctions de Assemblée de l'OMS les rattache toutes au
« domaine de la santé ».

Dans ce contexte organisation-Etats membres que s’est-il passé, depuis
l'origine, entre l'OMS et Egypte à propos du Bureau d’Alexandrie ? L’avis
décrit en détail l'histoire de ces rapports aux paragraphes 11 à 27 et en tire
des conclusions aux paragraphes 43, 48 et 49. Je dirai en plus seulement
que la réalité des choses apparaît dans leur véritable signification si l’on
rappelle que, de 1946 à 1948, il n’y avait pas encore d'OMS mais une
Commission intérimaire, sorte d'état-major sans troupes, qui s’est réunie
en cinq sessions de 1946 à janvier 1948 et que, si la Constitution de 1946

32
102 INTERPRETATION DE L’ACCORD (OP. IND. GROS)

dans son article 54 a décidé d’intégrer « dès que possible … l'Organisation
sanitaire panaméricaine ... et toutes autres organisations régionales inter-
gouvernementales de santé existant avant la date de la signature de cette
Constitution », il est difficile de croire que les rédacteurs, spécialistes
qualifiés des problèmes internationaux de santé, pour la plupart anciens
délégués aux organisations d’avant la guerre, ont écrit un texte dépourvu
de contenu réel. Seule l’organisation panaméricaine est nommée, mais si
elle avait été unique les termes « et toutes autres organisations » n’auraient
eu aucun sens. On a cependant soutenu que le Bureau d’Alexandrie n’était
pas, en 1946-1949, une organisation régionale intergouvernementale, que
Particle 54 ne pouvait le viser et que, pour ce motif, POMS n’avait pas pu
«intégrer » le Bureau. La documentation fournie à la Cour démontre que
le caractère international et de représentation régionale du Bureau avait
été conservé de 1938 à 1946. Mais il faut ajouter que l’argumentation
ci-dessus mentionnée comporte une erreur quant aux pouvoirs du Juge en
ce qui concerne l'appréciation de l’action commune de l'OMS et de
l'Egypte pour « intégrer » le Bureau entre 1948 et 1951. La Cour doit
décider du statut juridique du Bureau, tel que les parties l’ont institué (la
Cour l’a bien exposé au paragraphe 16 de l'avis ; la résolution de l’Assem-
blée de l'OMS du 10 juillet 1948 est claire car elle reprend chaque terme de
l'article 54 de la Constitution et l’invoque formellement). Dire en 1980 que
POMS ne pouvait pas intégrer le Bureau en 1949-1951 implique que
l’action commune de l'OMS et de l'Egypte pendant cette période, effectuée
selon l’article 54, a été illicite et qu’elle devrait être tenue rétroactivement
pour nulle. Les historiens aiment à récrire l'histoire mais ici l'interprétation
qui est proposée consisterait d’une part à nier l’évidence des faits, i.e.,
l’action d'intégration qui a eu lieu — à tort ou à raison, c’est tout ce que les
critiques pourraient en dire — et d’autre part à annuler les textes qui ont
établi le statut juridique des rapports entre l'OMS et l'Egypte, le Bureau
étant déclaré disqualifié ab initio après trente ans de fonctionnement et de
reconnaissance expresse par l'OMS comme bureau régional. Ce serait,
pour le juge international, une fonction inédite de pouvoir « annuler » des
accords régulièrement conclus selon les parties et appliqués sans contro-
verse entre elles, en invoquant, pour ce faire, une inconstitutionnalité
d’origine. À aucun moment du débat à l'OMS sur l'éventualité d’un
transfert du Bureau d’Alexandrie il ne fut question d’un manquement
quelconque de l'Egypte aux obligations assumées vis-à-vis de l'OMS dans
le statut réglé par leur action commune culminant dans l’accord de 1951.
Bien au contraire, même les tenants du transfert reconnurent que le
Bureau, dans son action comme organe régional, n'était pas en cause.

Lorsque la Constitution de POMS est entrée en vigueur le 7 avril 1948,
OMS souhaitait incorporer les organisations sanitaires expérimentées qui
avaient survécu à la période de la guerre 1939-1945 afin de commencer à
fonctionner autrement que sur le papier. Il y avait d’ailleurs en ce procédé
décrit à Particle 54 de la Constitution plus qu’une vue provisoire et de

33
103 INTERPRETATION DE L’ACCORD (OP. IND. GROS)

circonstance. Faute de moyens financiers et en personnel, l'OMS ne pou-
vait prétendre au remplacement des innombrables centres de recherche,
nationaux ou internationaux, officiels ou privés, qui depuis longtemps
s’occupaient des problèmes de santé dans le monde. L’OMS décrit elle- .
même son rôle comme une assistance aux services nationaux de santé, la
stimulation des efforts de suppression des maladies, l'amélioration de
l'hygiène, le développement de la recherche et de la coopération, etc. ; c’est
avant tout un rôle d'incitation, d’information et de coordination. La
négociation pour l’incorporation du Bureau d'Alexandrie et celle pour
l'association avec le Comité panaméricain dans les toutes premières années
de l'OMS ne furent pas les seules réalisations de cet ordre. Le Centre
international de recherche sur le cancer, établi en 196$, travaille en col-
laboration avec l'OMS sans constituer un organe subsidiaire ; son statut
est publié en appendice 2 des Documents fondamentaux, édition 1980,
publiée par l'OMS. Ce sont les onze Etats participant au Centre qui en
assument la responsabilité financière et un conseil de direction indépen-
dant le dirige, composé d’un représentant de chaque Etat participant, plus
le Directeur général de TOMS. De même, un effort récent de lutte contre
six graves maladies tropicales est orienté vers une coopération entre Etats
avec des participations volontaires. Le rôle des organes de OMS doit se
comprendre dans cet ensemble varié de formules d'incitation à l'effort le
plus efficace qui remet au rang des illusions la théorie, soutenue à l’As-
semblée de l'OMS et devant la Cour, de la « souveraineté » de cette
Assemblée. L’OMS, dans sa lourde tâche définie au préambule de sa
Constitution, dépend du concours de toutes les bonnes volontés ; elle a
conclu de nombreux accords avec des organisations ou des Etats à cet effet.
Tout accord international lie les parties, l'OMS doit respecter ce qu’elle a
conclu avec l'Egypte pour le Bureau d'Alexandrie.

En l'absence de « super-Etat » chaque organisation internationale n’a
que la compétence qui lui a été reconnue par les Etats qui l'ont créée et ses
pouvoirs sont strictement limités à ce qui est nécessaire pour exercer les
fonctions que la Charte constitutive a définies. C’est donc de compétence
d'attribution qu’il s’agit, ie. de la seule compétence que les Etats ont
« attribuée » à l'Organisation. C’est un abus de terminologie de parler de
souveraineté de l'OMS ou de souveraineté de l’Assemblée de l'OMS : les
Etats sont souverains dans le sens que leurs pouvoirs ne dépendent pas
dune autre autorité, mais les institutions spécialisées n’ont qu'une com-
pétence spéciale, celle qu’elles ont reçue de leurs constituants, leurs Etats
membres, pour une tâche bien définie. Ce qui est en dehors de cette
compétence et ne serait pas destiné à remplir la tâche fixée est hors
des pouvoirs de Organisation, c’est un excès de pouvoir qui doit être
tenu pour dépourvu de tout effet juridique. Telle est, selon moi, la situa-
tion que révèle le dossier de la présente affaire ; l’Assemblée de l'OMS
est requise par certains Etats membres de prendre une décision de
transfert d’un bureau régional sans qu’un intérêt de santé soit invoqué, à

34
104 INTERPRÉTATION DE L’ACCORD (OP. IND. GROS)

titre de sanction de portée politique, une telle action n’est pas de sa
compétence.

Un dernier point sur cette question. Il a été soutenu que, en l'absence de
juridiction internationale compétente pour apprécier la légalité des actes
d’une organisation internationale, le seul contrôle de la légalité des déci-
sions de l’Assemblée de l'OMS était celui que pouvaient exercer les Etats
membres par leur vote à propos de chaque décision et que, une fois une
majorité acquise, la décision s’imposait à tous. Cette représentation des
pouvoirs de l’Assemblée de l'OMS n’est pas exacte. L'Assemblée de POMS
n’a pas le pouvoir, par décision unilatérale, d’annuler des traités par elle
conclus avec un Etat membre. Pour qu’il en soit ainsi, il faudrait que OMS
fût ce super-Etat dont la notion même a déjà été rejetée par la Cour. Une
décision de l'OMS, contraire au droit international, ne devient pas licite
parce qu’une majorité d'Etats l’a votée. L’'OMS et son Assemblée en
particulier sont constituées par les Etats membres pour faire ce qu’ils ont
décidé de faire ensemble, et cela seulement ; l'exécution d’un acte illicite
n’est pas obligatoire pour les Etats membres qui le tiennent pour tel et la
pratique des organisations internationales a montré que le refus d’exécu-
tion est alors utilisé. Rien n’est donc réglé par une décision majoritaire
d'Etats membres dans des affaires où une institution spécialisée dépasse sa
compétence. Le nombre ne peut remédier à l’incompétence constitution-
nelle. En 1962, la Cour disait : « Sauf dans la mesure où ils ont confié à
l'Organisation la mission d'atteindre ces buts communs, les Etats Membres
conservent leur liberté d’action. » (Certaines dépenses des Nations Unies
{article 17, pargraphe 2, de la Charte), avis consultatif, C.J. Recueil 1962,
p. 168.) La réunion dans l’Assemblée de l'OMS de délégués des Etats
membres ne fait pas de cette Assemblée plus que la Constitution ne le dit,
une assemblée pour examiner et s’exprimer sur des buts de santé. Ce que
ces mêmes délégués d'Etats ne pourraient faire isolément, j.e., annuler des
accords entre une organisation et un Etat membre, ils ne peuvent non plus
le faire à l’occasion de la réunion d’une assemblée dont les seuls buts
communs sont ceux de la santé.

Il est regrettable certes que, dans aucun des organes de l'OMS et à aucun
échelon, la préoccupation de la légalité de la mesure de retrait n'ait été
l’objet des études et des réflexions nécessaires. Le dossier envoyé à la Cour
par l'OMS ne correspondait pas aux obligations prévues à l’article 77 de la
Constitution, selon lequel le Directeur général « devra prendre les dispo-
sitions nécessaires pour soumettre l'affaire à la Cour, y compris celles
nécessaires à l'exposé des arguments se rapportant aux vues différentes
exposées sur la question ». La consultation des pièces fournies sans l’appui
d’aucun commentaire n’a pas permis de prendre une connaissance suffi-
sante des travaux internes de l'Organisation au cours de la période critique
1948-1951, ni de connaître avec précision les attitudes des autorités diri-
geant l’action de l'OMS pour l'intégration du Bureau d'Alexandrie. Pour-
tant le Directeur général à l’époque était parfaitement au courant des

35
105 INTERPRÉTATION DE L’ACCORD (OP. IND. GROS)

travaux préparatoires de l’article 54 de la Constitution de l'OMS et des
intentions d’« intégration » d’organes régionaux, et le chef du service juri-
dique de l'OMS avait suivi toute la négociation jusques et y compris la
conclusion de l’accord de 1951. A des questions de la Cour ou de juges, il a
été répondu par des généralités ou des évasions (ainsi dans les réponses à
mes questions du 28 octobre et du 18 novembre 1980 relatives aux pro-
blèmes soulevés depuis janvier 1978 à propos d’un transfert du siège de
FOMS à Genève). Une administration internationale est tenue de l’obli-
gation de préserver les conditions d’un fonctionnement régulier de l’orga-
nisation, ce qui implique le devoir d’étude et d’examen au fond des pro-
blèmes qui soulèvent une question de régularité constitutionnelle et juri-
dique d’une action des organes de cette institution. A la première séance du
groupe de travail « chargé d’étudier la question du transfert du Bureau
régional de la Méditerranée orientale » le 29 mai 1979, le Secrétariat a
déclaré qu’« il importera beaucoup de distinguer nettement entre le rôle
politique des membres et le rôle neutre du Secrétariat ». Toute la procédure
devant la Cour a été marquée de cette conception erronée, à la fois des
obligations des Etats membres d’une institution spécialisée et du rôle d’un
secrétariat international. Les Etats membres sont liés par l’obligation qu'ils
ont assumée dans la Constitution de n’agir au sein de l'OMS que pour des
buts de santé ; le Secrétariat doit accomplir la même mission de travail
pour la santé et il n’y a pas, pour lui, de « neutralité » lorsqu'il s’agit
d'appliquer la Constitution et d’assurer le respect d'engagements interna-
tionaux qui lient l'Organisation. La même incertitude de vues est reflétée
dans le texte, proposé par le Directeur général comme un compromis à la
séance de la commission B le 24 mai 1979 (doc. A32/B/SR/ 14, p. 3), qui
décidait d’entreprendre l'étude des effets de la mise en œuvre du transfert
« en prenant les mesures nécessaires à sa mise en œuvre », ce qui semblait
accepter comme acquise une décision de retrait, avant que ladite étude de
ses conséquences ait été entamée. (Voir l'étude détaillée de l’Organisa-
tion des Nations Unies pour l’alimentation et l’agriculture sur le pro-
blème de son bureau régional pour le Proche-Orient, remise avant la
session de la Conférence en novembre 1979, où une résolution 20/79
fut adoptée le 28 novembre, qui insiste sur la nécessité de trouver « une
solution qui respecterait les intérêts de tous les Etats membres » et
demande au Directeur général d’agir « au mieux de son jugement et sans
contrainte ».)

Ayant ainsi exposé les raisons pour lesquelles j'estime que la Cour devait
aller au-delà des indications fournies dans la motivation de l’avis, il me
reste à indiquer très brièvement les raisons pour lesquelles j’ai pu en voter
les dispositions.

L’absorption du Bureau d'Alexandrie dans l'OMS par « l’action com-
mune» de l'OMS et de l'Egypte, conformément à l’article 54 de la
Constitution, a été une opération régulière composée de plusieurs actes

36
106 INTERPRETATION DE L’ACCORD (OP. IND. GROS)

successifs, parachevée par l’accord de 1951, lequel est applicable à toute
difficulté naissant entre les parties à propos du fonctionnement du Bureau
et de son statut juridique. Mettre fin à existence en Egypte du Bureau
régional ne relève pas d’un pouvoir discrétionnaire de l’une ou l’autre
partie ; ce qui a été construit par « action commune » ne peut être annulé
que par entente. Si cette entente ne peut se faire l’une et l’autre partie
peuvent obtenir la terminaison de l’accord de siège de 1951 en vertu de la
section 37, qui ouvre un droit de revision et de dénonciation. En premier
lieu, la discussion étymologique sur le mot reviser me paraît sans perti-
nence. En effet, de toute manière la section 37 permet de demander une
modification de l’accord et, en cas de refus, de dénoncer l'accord. Il faut
aller loin dans le formalisme pour dire que, seule, une demande de revision
partielle est possible ; il serait simple en effet de prétendre à une modifi-
cation inacceptable pour l’autre partie, puis de dénoncer. En second lieu,
POMS elle-même a reconnu la chaîne suivante dans l’histoire de sa négo-
ciation de l'accord de siège avec Egypte : l'accord de 1951 suit le projet
d’accord de siège modèle rédigé par POMS, lequel est copié sur l’accord de
siège de POMS avec la Suisse de 1948-1949, lequel s’est inspiré de l'accord
de siège de l'OIT avec la Suisse du 11 mars 1946. Et pour ce dernier accord
la Cour a eu connaissance des extraits du rapport de la délégation de l'OIT
pour la conférence de Montréal en 1946 où M. Wilfred Jenks, négociateur
du texte de l’accord de siège avec la Suisse, conclut que, selon lui, « accord
prendrait fin par consentement mutuel» («Questions constitution-
nelles », par. 32). L’accord de 1951 est un accord de siège, conclu sur le
modèle d’accord de siège établi par l'OMS et ses dispositions ont été
conçues pour régler le statut juridique du Bureau régional établi en Egypte.
Tant POMS que l'Egypte ont considéré, de l’origine jusqu’à aujourd’hui,
que accord de 1951 entre l'OMS et le pays hôte avait été conclu éven-
tuellement pour fixer les obligations réciproques des parties naissant de
létablissement en Egypte d’un bureau régional. L’entente des parties a
parachevé les diverses actions qui ont contribué à cet établissement par un
accord de siège qui organise le fonctionnement du Bureau en Egypte et, du
point de vue juridique, le permet. Un transfert de ce Bureau nécessite la
« revision » de cet accord parce qu’il le rendra sans objet, en changeant le
siège. L’entente des parties sur l’« établissement » d'Alexandrie serait
rompue. La section 37 est une clause de protection des parties pour une
poursuite ordonnée des dispositions de l’accord de siège ; s’il y a des
difficultés particulières, une « revision » est prévue, à fortiori pour le cas où
une partie veut mettre fin à l’ensemble des obligations qu'elle a contractées
et sans tenir compte des prestations fournies et des services rendus par
l’autre partie.

L'examen des rapports juridiques établis entre l'OMS et l'Egypte a
montré l’existence d’une série d’actes distincts mais reliés par leur but
commun qui était l'établissement d’un Bureau régional de l'OMS en

37
107 INTERPRÉTATION DE L’ACCORD (OP. IND. GROS)

Egypte, s’achevant avec la conclusion de l'accord de siège du 25 mars 1951
qui détermine le statut juridique du Bureau, de ce siège régional, de son
personnel et, avant tout, de ses activités en Egypte. L'OMS a consacré
beaucoup d'attention, entre 1949 et 1951, à la conclusion de l'accord de
1951 qui lui était indispensable pour le fonctionnement du Bureau régio-
nal; non seulement c’est l'OMS qui en a proposé le texte mais elle l’a
discuté soigneusement avec toutes les institutions compétentes de l'Etat
égyptien. Entre les deux parties, la série des actes qui ont conduit à
Pétablissement du Bureau régional constitue une entente pour réaliser la
poursuite des activités sanitaires du Bureau d'Alexandrie intégré d’un
commun accord comme bureau régional ; cette entente est consacrée par
un traité, approuvé par les deux parties dans les formes requises. L’exé-
cution de bonne foi des engagements conclus par OMS avec l'Egypte
pour l'intégration à POMS du Bureau qui existait à Alexandrie veut que
l'accord de 1951 soit appliqué dans toutes ses dispositions, y compris la
section 37 qui ouvre la possibilité d’un examen du problème de la revision,
éventuellement de la terminaison du traité, dans le respect des obligations
juridiques assumées par les parties.

L’avis n’a pas adopté ces vues, tout en les résumant dans son analyse des
opinions exposées, qu’on a cherché à rassembler sur une base qui est,
nécessairement, celle du plus petit dénominateur commun.

Les choses étant ainsi, c’est sous le bénéfice de toutes les observations
qui précèdent que, tenant compte des obligations juridiques précises
consacrées dans le dispositif de Davis, j’ai pu m'y rallier. Je maintiens,
avant tout, que l’Assemblée de POMS est incompétente pour mettre fin
unilatéralement au statut juridique du Bureau régional pour des motifs
autres que les buts de santé établis par la Constitution de POMS.

(Signé) André GROS.

38
